Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 12/20/2021.
Claims 1-2, 5-7, 8-9, 12-14, 15-26, 19-20, 21, 22, 23 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 8-9, 12-14, 15-26, 19-20, 21, 22, 23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 was filed after the mailing date of the Non Final Rejection on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16, 19, 20, 21, 22, 23   is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20200059761, Provisional Application 62/719443) in view of LI et al. ( US 20190158408, Provisional Application  62588197, Provisional Application 62632898 ), and further in view of CALLARD (US 20180192472 ).
Regarding to claim 1, US 20200059761 teaches wherein the processor is configured to: control the transceiver to transmit, to a first apparatus, first information in the group communication system, wherein the first information is comprises a group packet data network (PDU) session establishment request which is used to initiate a group specific PDU session the group communication system 

wherein the group PDU session establishment request comprises group information (wherein the group PDU session establishment request comprises group identifier) [see Paragraphs 0103 & 0096];
However, US 20200059761 does not explicitly teach the group information is group data network name (DNN).
US 20190158408, from the same or similar fields of endeavor, teaches the group information is group data network name (DNN) (PDU session information (e.g. for either or both of source and target PDU sessions) can include any of a UE identifier or UE group identifier (such as an External Identifier or MSISDN or GPSI (Generic Public Subscription Identifier)), a DNN (Data Network Name), S-NSSAI (Single Network Slice Selection Assistance Information), an application ID, a UE IP address/prefix, and UPF information (such as a network address or identifier allocated to the UPF). The PDU session information can be used to identify traffic belonging to the PDU session.) [see Paragraph 0157].

However, US 20200059761 and US 20190158408 do not disclose the group specific.
US 20180192472, from the same or similar fields of endeavor, teaches a group specific (where specific groups of PDU sessions are jointly modified/preconfigured based upon an additional label or group identifier associated with the PDU sessions. In this embodiment, the group identifier is introduced by the NN 10 to the PDU sessions in advance at the time of initial session configuration.) [see Paragraph 0085].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200059761 and US 20190158408), and further in view of US 20180192472 because US 20180192472 suggests that in NG networks, in the event of a network reconfiguration or failure, such as a link/node failure, many active PDU sessions will need to be reconfigured within a short time window in order to meet the latency requirements.





Regarding to claim 2, US 20200059761 further teaches wherein the first apparatus is a session management function (SMF) node, and the first information comprises a group specific packet data network (PDU) session establishment request [see Paragraphs 0103 & 0116  & 0130 & 0134 & 0135 & 0169 & 0096 & 0009].

Regarding to claim 5, 20200059761 further teaches wherein the transceiver is configured to receive a PDU session accept from the SMF node [see Paragraph 0092].

Regarding to claim 8, 20190261260 teaches a method performing a group communication of a user equipment (UE), comprising:
transmitting, to a first apparatus, first information in the group communication system, wherein the first information is comprises a group packet data network (PDU) session establishment request which is used to initiate a group specific PDU session the group communication system 

wherein the group PDU session establishment request comprises group information (wherein the group PDU session establishment request comprises group identifier) [see Paragraphs 0103 & 0096];
However, US 20200059761 does not explicitly teach the group information is group data network name (DNN).
US 20190158408, from the same or similar fields of endeavor, teaches the group information is group data network name (DNN) (PDU session information (e.g. for either or both of source and target PDU sessions) can include any of a UE identifier or UE group identifier (such as an External Identifier or MSISDN or GPSI (Generic Public Subscription Identifier)), a DNN (Data Network Name), S-NSSAI (Single Network Slice Selection Assistance Information), an application ID, a UE IP address/prefix, and UPF information (such as a network address or identifier allocated to the UPF). The PDU session information can be used to identify traffic belonging to the PDU session.) [see Paragraph 0157].

However, US 20200059761 and US 20190158408 do not disclose the group specific.
US 20180192472, from the same or similar fields of endeavor, teaches a group specific (where specific groups of PDU sessions are jointly modified/preconfigured based upon an additional label or group identifier associated with the PDU sessions. In this embodiment, the group identifier is introduced by the NN 10 to the PDU sessions in advance at the time of initial session configuration.) [see Paragraph 0085].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200059761 and US 20190158408), and further in view of US 20180192472 because US 20180192472 suggests that in NG networks, in the event of a network reconfiguration or failure, such as a link/node failure, many active PDU sessions will need to be reconfigured within a short time window in order to meet the latency requirements.


Regarding to claim 9, claim 9 is rejected the same limitations of claim 2 above.

Regarding to claim 12, claim 12 is rejected the same limitations of claim 5 above.


Regarding to claim 15, US 20200059761 teaches a network node in a group communication system, comprising: a memory; and a processor coupled to the memory and the transceiver, wherein the processor is configured to:
control the transceiver to receive first information from a user equipment (UE) in the group communication system,  wherein the first information is comprises a group packet data network (PDU) session establishment request which is used to initiate a group specific PDU session the group communication system 
(a group identifier packet data network (PDU) session establishment request which is used to initiate a group PDU session the group communication system ) (The SMF may indicate to the UE that the PDU Session establishment request is accepted (or that the PDU Session has been established), as part of step 502. For example, the SMF may send to the UE an PDU Session establishment accept message via the AMF, and may send to the UE the IP address allocated to UE for the PDU Session (e.g. as part of the PDU Session establishment accept message sent to the UE)) [see Paragraphs 0103 & 0096];
the UE 1120 may send PUD Session establishment request to the AMF 1140. The request message may include the LAN MB Session ID so that the AMF 1140 knows that the same SMF (e.g. SMF 1150) will be selected to serve the PDU Session ) [see Paragraph 0164]
wherein the group PDU session establishment request comprises group information (wherein the group PDU session establishment request comprises group identifier) [see Paragraphs 0103 & 0096];
However, US 20200059761 does not explicitly teach the group information is group data network name (DNN).
US 20190158408, from the same or similar fields of endeavor, teaches the group information is group data network name (DNN) (PDU session information (e.g. for either or both of source and target PDU sessions) can include any of a UE identifier or UE group identifier (such as an External Identifier or MSISDN or GPSI (Generic Public Subscription Identifier)), a DNN (Data Network Name), S-NSSAI (Single Network Slice Selection Assistance Information), an application ID, a UE IP address/prefix, and UPF information (such as a network address or identifier allocated to the UPF). The PDU session information can be used to identify traffic belonging to the PDU session.) [see Paragraph 0157].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200059761 in view of US 20190158408 because US 20190158408 suggests that An object of embodiments of the present invention is to provide a method and apparatus for 
However, US 20200059761 and US 20190158408 do not disclose the group specific.
US 20180192472, from the same or similar fields of endeavor, teaches a group specific (where specific groups of PDU sessions are jointly modified/preconfigured based upon an additional label or group identifier associated with the PDU sessions. In this embodiment, the group identifier is introduced by the NN 10 to the PDU sessions in advance at the time of initial session configuration.) [see Paragraph 0085].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200059761 and US 20190158408), and further in view of US 20180192472 because US 20180192472 suggests that in NG networks, in the event of a network reconfiguration or failure, such as a link/node failure, many active PDU sessions will need to be reconfigured within a short time window in order to meet the latency requirements.






Regarding to claim 19, US 20200059761 further teaches wherein the transceiver is configured to transmit, to the apparatus, a session establishment request, and the transceiver is configured to receive a session establishment response message from the apparatus[see Paragraphs 0103 & 0116  & 0130 & 0134 & 0135 & 0169 & 0164 & 0096 & 0009].
Regarding to claim 20, US 20200059761 further teaches   wherein the session establishment request comprises an allocated core network (CN) tunnel information on an interface (CN tunnel info) [see Paragraphs 0103 & 0116  & 0130 & 0134 & 0135 & 0169 & 0164 & 0096 & 0009].
Regarding to claim 21, US 20200059761 further teaches wherein all PDU sessions for the group communication system are managed by the SMF [see Paragraphs 0103 & 0116  & 0130 & 0134 & 0135 & 0169 & 0164 & 0096 & 0009].
Regarding to claim 22, claim 22 is rejected the same limitations of claim 21 above.
.

Claims 6, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20200059761, Provisional Application 62/719443) in view of LI et al. ( US 20190158408, Provisional Application  62588197, Provisional Application 62632898 ), and further in view of CALLARD (US 20180192472 ), and further in view of Dao et al. (US 20190261260 ).
Regarding to claim 6, US 20200059761 and US 20190158408 and US 20180192472 teach the limitations of claim 5 above.
However, US 20200059761 and US 20190158408 and US 20180192472 do not explicitly teach wherein when a PDU session type is an internet protocol version four (IPv4), IPv6, or IPv4v6, the processor is configured to receive at least one of an IP address or prefix of a PDU session from the SMF node, and the at least one of the IP address or the prefix of the PDU session is used in the group communication system.
20190261260, from the same or similar fields of endeavor, teaches wherein when a PDU session type is an internet protocol version four (IPv4), IPv6, or IPv4v6, the processor is configured to receive at least one of an IP address or prefix of a PDU session from the SMF node, and the at least one of the IP address or the prefix of the PDU session is used in the group communication system (According to embodiments, if the request type indicates "initial request", the SMF selects an SSC mode for the PDU session. If step 725 is not performed, the SMF 710 also selects 727 an UPF. In case of PDU type IPv4 or IPv6, the SMF allocates an IP address/prefix for the PDU session. For unstructured PDU type the SMF may allocate an IPv6 prefix for the PDU session 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200059761 and US 20190158408 and US 20180192472) and further in view of 20190261260 because 20190261260 suggests that Some aspects and embodiments of the present invention may provide a reduction in network resource usage, with respect to UE context and PDU session context management.

Regarding to claim 13, claim 13 is rejected the same limitations of claim 6 above.




Allowable Subject Matter
Claims 7, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412